Title: To Alexander Hamilton from William North, 9 January 1800
From: North, William
To: Hamilton, Alexander


New York, Jany. 9th. 1800
Sir,
Under cover to you, I have the honor to transmit the Return of the Troops in the service of the United States. From the unsettled state of Military affairs, from new dispositions recently made in the Army, from the distance, and scattered situations of Military posts, and the want of regular communication, the Return is rendered less complete and satisfactory than I could have wished. I am, however, induced to believe, that it is not very far from a correct estimate.
The two Corps of Artillery are perhaps reported rather defective in point of numbers, as no regular Returns have, as yet, been furnished from all the different posts, within the limits of Major General Pinckney’s District, and which embrace some Troops belonging to these Corps. The same observation will apply with different degrees of force, to the four Regiments of Infantry, part of which, particularly of the third & fourth, have been considered within the sphere of his command. With regard to these Regiments, I availed myself of the Report made of them, some months ago by the Brigadier General Wilkinson, aided and corrected by such Returns as were in the Office. Of the fourth Regiment, however, there were the most scanty and defective materials, as in Brigadier General Wilkinson’s Report, it was left an entire blank, and but few traces of it could be found in the Office, and I was constrained to borrow the number of privates assigned as its actual strength from the Returns of Parties Recruiting for it, the addition to be made to this number, as it would have been a mere matter of uncertain conjecture, was not inserted. The Officers of these four old Regiments, as well as those of the two Corps of Artillery, have been supplied in some instances, by information, and inofficial knowledge, than by Returns furnished. The surgeon’s Mates, not annexed to any particular Regiment, are added to the foot of that column. There are likewise some other additions made, of which absolute certainty could not be obtained.
I am thus explicit in detailing the difficulties occurring in the way of a correct statement, in unfolding the sources from which results are drawn, & the materials of which the Return is formed, to prevent any undue reliance being placed upon its accuracy, or any misled calculation founded upon it, in the Report of the Army under contemplation. With these observations and explanations, you will properly appreciate the Return enclosed.
With regard to the twelve new Regiments, the information received is more complete and correct; all but the fifth Regiment, which has but newly commenced ye. Recruiting Service, have made their monthly Recruiting Returns to the Office, and under the column of dates, you will find the last months for which any Return has been transmitted. The Non commissioned Officers are not specified in the Recg. Returns, but, of course, must be taken out of the Total Residue of the enlisted, and are included in the General Return presented under the head of “Total Non Commissioned Officers & Privates.”
It is to be hoped that a more settled state of Military Affairs, and a more complete organisation of the Army, will obviate any uncertainty or incorrectness, in any future Returns required.
With great respect   I have the honor to be   your most obed. sert.

W NorthAdj General
